El Juez Asociado Señor Córdova
emitió la. opinión del tribunal.
El dneño de nna máquina de aplanchar otorgó an con-trato hipotecándola en garantía de un pagaré al portador. Posteriormente el recurrente juró al calce del contrato que era tenedor del pagaré, y solicitó la inscripción de la hipo-teca en el Registro. Denegó la inscripción el registrador por tratarse de nn contrato de hipoteca de bienes muebles en el cnal no concurrió el acreedor, citando el caso do Alvarez v. Registrador, 64 D.P.R. 40.
El recurrente sostiene que -su caso se rige por el de Arroyo v. Registrador, 55 D.P.R. 808, porque es el alegado tenedor del pagaré hipotecario el que solicitó la inscripción mientras c¡uo en Alvarez v. Registrador, supra, la solicitud de inscripción la hizo el deudor. La distinción, la cual fue sugerida por nosotros en Alvares v. Registrador, supra, no es válida. No importa quien solicite la inscripción, no pro-cede si el contrato de hipoteca sobre bienes muebles es unilateral, y no designa a persona determinada como acreedora. En el caso de Arrogo, supra, sólo se resolvió que puede re-currir de una nota denegatoria nna persona cuyo represen-tante presentó el documento denegado para inscripción. En *171enasto a los méritos del caso, se confirmó la nota denegato-ria. Arroyo v. Registrador, 57 D.P.R. 183.
En el caso de aritos el contrato es unilateral. No designa a persona determinada como' aeréedora. M acreedor resulta ser tm desconocido, a saber, el tenedor de nn pagaré. Es cierto que el recurrente La jurado que él es el tenedor del pagaré, pero ese acto unilateral do una persona que no fné parte en el contrato no-puede surtir el efecto de modificar el contrato en forma alguna. Ni basta el juramento de un extraño para acreditar ante el registrador que ese extraño es tenedor del pagaré, ni basta que se le acredite al regis-trador que determinada persona es tenedora del pagaré. Lo que es necesario es que el deudor convenga en garantizar lo que él le adeuda a una persona determinada. Alvarez v. Registrador, supra.

Debe confirmarse la nota recurrida.